Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2022, 02/01/2021, 02/14/2022 and 05/05/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 4 is objected to because of the following informalities:  the phrase “DNA” should be amended to read --Deoxyribonucleic Acid (DNA)--, and the phrase “RNA” should be amended to read --Ribonucleic acid (RNA)--.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  the phrase “a nasal mucosal sample” in line 7 should be amended to read –the nasal mucosal sample--.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  the phrase “may be viewed” in the last two lines should be amended to read –is to be viewed--.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  the phrase “DNA” should be amended to read --Deoxyribonucleic Acid (DNA)--, and the phrase “RNA” should be amended to read --Ribonucleic acid (RNA)--.  Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  the phrase “may be viewed” in the last two lines should be amended to read –is to be viewed--.  Appropriate correction is required.

Claim 17 is objected to because of the following informalities:  the phrase “a nasal mucosal sample” in line 3 should be amended to read –the nasal mucosal sample--.  Appropriate correction is required.

Claim 18 is objected to because of the following informalities:  the phrase “scond” in line 2 should be amended to read –second--.  Appropriate correction is required.

Claim 23 is objected to because of the following informalities:  the phrase “DNA” should be amended to read --Deoxyribonucleic Acid (DNA)--, and the phrase “RNA” should be amended to read --Ribonucleic acid (RNA)--.  Appropriate correction is required.

Claim 26 is objected to because of the following informalities:  the phrase “may be viewed” in the last line should be amended to read –is to be viewed--.  Appropriate correction is required.

Claim 40 is objected to because of the following informalities:  the phrase “the solid phase substrate” in line 3 should be amended to read –the one or more solid phase substrates--.  Appropriate correction is required.

Claim 41 is objected to because of the following informalities:  the phrase “DNA” should be amended to read --Deoxyribonucleic Acid (DNA)--, and the phrase “RNA” should be amended to read --Ribonucleic acid (RNA)--.  Appropriate correction is required.

Claim 44 is objected to because of the following informalities:  the phrase “that that” in line 7 should be amended to read –that--.  Appropriate correction is required.

Claim 50 is objected to because of the following informalities:  the phrase “the solid phase substrate” in line 4 should be amended to read –the one or more solid phase substrates--.  Appropriate correction is required.

Claim 55 is objected to because of the following informalities:  the phrase “DNA” should be amended to read --Deoxyribonucleic Acid (DNA)--, and the phrase “RNA” should be amended to read --Ribonucleic acid (RNA)--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 29-31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 recites the limitation "the mucosal sample" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "the particular type" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 29 recite the limitation “first solid phase substrate” and “second solid phase substrate”, claim 30 recite the limitation “solid phase substrate” and claim 31 recite the limitation “first solid phase substrate”, “second solid phase substrate” and “third solid phase substrate” these limitations are not defined by the claims which renders the claims indefinite. One with ordinary skill in the art would not be able to know if the claimed solid phase substrates above are from the claimed “one or more solid phase substrates” in claim 26 or different solid phase substrates. The scope of the claim remains indeterminate because of the claimed limitations above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S Patent Application No. 9,606,118. Although the claims at issue are not identical, they are not patentably distinct from each other because the U.S Patent Application and the instance application are claiming a common subject matter including: a system and a kit for concurrently detecting H. influenzae, M. catarrhalis and S. pneumoniae from a mucosal sample, the assay kit comprising: a lysis buffer to lyse cells within the sample and form a single sample solution, wherein the lysis buffer comprises between 0.01% and 5% (w/w) of an anionic surfactant and between 0.1% and 15% (w/w) of an osmotic agent, wherein the anionic surfactant of the lysis buffer comprises sarkosyl and wherein the osmotic agent of the lysis buffer comprises sucrose; a cartridge containing one or more solid phase substrates; one or more conjugation regions within the cartridge, the one or more conjugation regions in fluid communication with the one or more solid phase substrates; one or more sample inlets on the cartridge in fluid communication with the one or more conjugation regions; and one or more windows through which the specific regions of the solid phase substrate to which the first, second and third agents are bound may be viewed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791